EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 1 and 13-16 directed to a process non-elected without traverse.  Accordingly, claims 1 and 13-16 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


	IN THE CLAIMS:
	Cancel Claims 1 and 13-16.

Reasons for Allowance
	Claims 19-27, 30 and 31 are allowed. The prior art does not teach or suggest a cover lid, comprising, a plate comprising a top surface, a bottom surface, and a sidewall joining the top surface and bottom surface together; wherein the sidewall has a plurality of faces, and a seal ring applied continuously from on a peripheral area of the top surface and extending along an entirety of the sidewall of the plate, and a solder preform connected only to the seal ring on the peripheral area, wherein the solder preform does not extend to the sidewall of the plate. Further there is insufficient motivation in the art such that one of ordinary skill in the art would have found it obvious to modify known cover lid configurations such as to include a sidewall having a plurality of faces, a seal ring applied continuously from on a peripheral area of the top surface and extending along an entirety of the sidewall of the plate, and a solder preform connected only 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784